NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DARIUSZ DOLACINSKI and MARIA               )
DOLACINSKI,                                )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D17-3082
                                           )
BANK OF AMERICA,                           )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 27, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Steven L. Selph, Judge.

Dariusz and Maria Dolacinski, pro se.

Mary J. Walter of Liebler Gonzalez &
Portuondo, Miami, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.